The following opinion on motion for rehearing was filed July 3, 1941. Former opinion modified.
Yeager, J.
On motion for rehearing by appellant it has been suggested that in the opinion this court adopted an incorrect schedule, and that appellant is entitled to recover $653.54 for 611/4 weeks at the rate of $10.67 a week for permanent partial disability. This suggestion and contention are well taken and correct.
*84The former opinion of this court is modified, and the finding of this court is as follows:. We find that appellant is entitled to recover from appellees on account of temporary total disability for 11 weeks and 4 days, at the rate of $10.67 a week, the sum of $123.47, which is confirmatory to that extent of the finding of the district court; and the further sum of $653.54, on account of permanent partial disability for 61% weeks at the rate of $10.67 a week. From the aggregate of these amounts there shall be deducted the sum of $83.59, the amount previously paid to appellant on account of compensation. In no other respect is the former opinion changed or modified.
The award and judgment of the district court are reversed and the cause remanded, with directions to enter award and judgment in accordance with the findings herein.
Reversed.